Citation Nr: 0422490	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  96-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for the 
residuals of a stress fracture of the right knee, with 
degenerative changes.  

2.	Entitlement to a rating in excess of 10 percent for the 
residuals of a stress fracture of the left knee, with 
degenerative changes.  

3.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right thumb.  

4.	Entitlement to an increased (compensable) rating for the 
residuals of a chip fracture of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran was evaluated by 
VA in June 2003.  At that time, the examiner indicated that 
X-ray studies of the veteran's thumb and both knees were to 
be obtained and reviewed.  There is no indication in the 
record that this was accomplished.  Where testing recommended 
in an examination report is not performed, the examination is 
considered to be inadequate for rating purposes.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Under these circumstances, the claim must be remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo X-ray evaluation of his knees 
and right thumb.  The studies should be 
referred to the VA examiner who evaluated 
the veteran's disorders in June 2003 for 
review.  If that examiner is not 
available, the RO should schedule the 
veteran for another VA compensation 
examination to ascertain the precise 
nature and extent of his bilateral knee 
and right thumb disorders.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




